In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00063-CR



     CHRISTOPHER MATTHEW LUNA, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 7th District Court
                  Smith County, Texas
              Trial Court No. 007-1157-18




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Appellant Christopher Matthew Luna has filed a motion to dismiss this appeal. 1 As

authorized by Rule 42.2 of the Texas Rules of Appellate Procedure, we grant the motion. See TEX.

R. APP. P. 42.2(a).

        Accordingly, we dismiss this appeal.




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:           August 19, 2019
Date Decided:             August 20, 2019

Do Not Publish




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.

                                                       2